Citation Nr: 0203535	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  96-47 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for a low back disorder. 

2.  The propriety of the initial 10 percent evaluation 
assigned for a post-operative right shoulder disorder, 
(characterized as a post operative distal right clavicle 
disorder), to include whether it should be effective March 1, 
1995.

3. The propriety of the initial noncompensable evaluation 
assigned for a right wrist disorder (characterized as an 
injury to the right ulnar condyle). 

4. The propriety of the initial noncompensable evaluation 
assigned for cellulitis of the left lower extremity with 
superficial bilateral varicosities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
February 1995.  

The appeal arises, in part, from the May 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  In pertinent part, that rating 
granted service connection and assigned a 10 percent 
evaluation for a low back disorder; granted service 
connection and assigned a noncompensable rating for a post 
operative distal right clavicle disorder; granted service 
connection and assigned a noncompensable evaluation for an 
injury to the right ulnar condyle; and, granted service 
connection and assigned a noncompensable rating for 
cellulitis of the left lower extremity with superficial 
bilateral varicosities.  This rating was made effective March 
1, 1995.  The veteran disagreed with these ratings.  

In a September 1996 decision the RO granted a 10 percent 
evaluation for the veteran's post operative distal right 
clavicle disorder.  This rating was made effective September 
1996, the date of receipt of a military outpatient treatment 
record showing treatment for a right shoulder disorder.  The 
question of the appropriate rating for the prior period 
remains for consideration.  

In an October 2001 decision the RO granted a 20 percent 
evaluation for the veteran's low back disorder.  That rating 
was assigned effective the date of the original claim.  These 
matters remain on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The issues are phrased as they are on the title page in view 
of the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999).  This matter, concerning "staged ratings" will be 
discussed in greater detail below.

The Board remanded the case in November 1998 for further 
development, and a copy of the Remand is contained in the 
claims folder.  The development requested has been 
accomplished to the extent possible and the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's low back disorder does not result in 
listing of the whole spine, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of joint space, or some of these with 
abnormal mobility on forced motion.   The veteran's low back 
disorder does not result in severe limitation of low back 
motion.  The veteran's low back disorder is not manifested by 
severe intervertebral disc syndrome with recurrent attacks 
and little intermittent relief.  Pain or disability due to 
pain resulting from the veteran's low back disorder, 
including pain on use, or resulting weakened movement, 
fatigability, and incoordination, does not result in the 
equivalent disability to severe lumbosacral strain, severe 
limitation of low back motion, or severe intervertebral disc 
syndrome.

2.  The veteran's left lower extremity cellulitis with 
bilateral superficial varicosities is not manifested by 
residual cellulitis, or by current varicose veins.  

3.  The veteran's right shoulder disorder is not manifested 
by dislocation or loose movement of the right clavicle.  
There were complaints of pain and symptoms of weakness at the 
time of the February 1996 orthopedic examination.

4.  The veteran's right shoulder disorder is not manifested 
by limitation of motion of the right upper extremity to 
shoulder level, and an equivalence to such limitation of 
motion to shoulder level is not present even when considering 
pain affecting functioning including pain on use, or 
resulting weakened movement, fatigability, and incoordination 

5.  The veteran's right wrist disorder is not manifested by 
palmar flexion limited in line with the forearm or 
dorsiflexion of less than 15 degrees, and an equivalence to 
such limitation of motion is not present even when 
considering pain affecting functioning including pain on use, 
or resulting weakened movement, fatigability, and 
incoordination 


CONCLUSIONS OF LAW

1.  The requirements for an initial rating in excess of 20 
percent for a low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes  5292, 5293, 
5925 (2001).

2.  The requirements for an initial rating in excess of 10 
percent for a right shoulder disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 
(2001).

3.  The requirements for an initial rating of 10 percent but 
no more from March 1, 1995, for a right shoulder disorder, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5201, 5203 (2001).

4.  The requirements for an initial compensable rating for a 
right wrist disorder have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5215 (2001).

5.  The requirement for an initial compensable rating for 
left lower extremity cellulitis with bilateral superficial 
varicosities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Code 7120, 
as in effect both prior to January 12, 1998, and currently.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, there has been a significant change in the 
law pertaining to veteran's benefits.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of the change in the law brought about by 
the VCAA, a determination is necessary as to the potential 
for prejudice to the veteran were the Board to proceed to 
consider the merits of the issue presented.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

The veteran was informed of the VA's duties as delineated in 
the VCAA in a Supplemental Statement of the Case issued in 
October 2001, and the Board further finds that such 
development as has any reasonable possibility of assisting 
the veteran in his appealed claims has been completed.  The 
Board finds that VA duties under the VCAA have been 
fulfilled.  It is noted that there have also been ratings, a 
statement of the case and other communications from the RO, 
as well as a Board remand detailing the evidence needed to 
support the claim.

The Board notes that while the veteran was scheduled for both 
a special examination for his left lower extremity cellulitis 
with superficial bilateral varicosities, and for an 
orthopedic examination for his other disabilities on appeal, 
the veteran only showed up for the special examination in 
January 1999, and that examiner also conducted a general 
examination encompassing examination of the veteran's other 
disabilities on appeal, including his orthopedic 
disabilities.  The Board notes that while a picture of the 
veteran's current orthopedic disabilities might have been 
more complete had he presented himself for the scheduled 
orthopedic examination, he was afforded the opportunity of 
such an examination, and failed to report.  As such, the 
instructions of the Board's November 1998 Remand were 
essentially fulfilled.  

Further, the Board has reviewed the general examination 
administered in January 1999 and finds that it sufficiently 
evaluated the veteran's orthopedic disabilities for rating 
purposes, including consideration of such factors as painful 
motion as described in 38 C.F.R. § 4.59, and functional loss 
in the use of joints under 38 C.F.R. §§ 4.40, 4.45, including 
functional loss due to pain on undertaking motion, fatigue, 
weakness and/or incoordination, as discussed in DeLuca v. 
Brown,  8 Vet.App. 202 (1995).  The January 1999 examiner did 
review the claims folder and the Board instructions. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155.  In evaluating service-connected disabilities, the VA 
attempts to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints and the rating is based on limitation of motion, 
the Board must consider an increased schedular rating based 
on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40 and 4.45 (2000); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) decision in the DeLuca case also 
applies to ratings assigned under Diagnostic Code 5293.  
VAOPGCPREC 36-97 (December 12, 1997).

With any form of arthritis or other pathology productive of 
joint disability, painful motion is an important factor of 
disability, and functional limitation due to that pain, 
howsoever evidenced upon examination, should be considered in 
evaluating the level of disability to be assigned to the 
arthritic disorder.  38 C.F.R. § 4.59 (2001). 

Finally, the ratings assigned in this case are from the 
initial ratings following the grant of service connection.  
As such, the Board's decision encompasses the entire time 
period, and will consider whether "staged ratings" are for 
application during any part of the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

I.  Hearing Testimony

At a hearing before a hearing officer at the RO in July 1997, 
the veteran testified with regard to his claims for higher 
initial ratings for his appealed disabilities.  He testified 
that he had sharp pain in his lower back extending in his 
right lower extremity down to the knee and perhaps down to 
the calf.  He described this as a stabbing pain from the 
lower back through the top of the thigh all the way to the 
knee.  He reported that he had incidents of back pain with 
radiation to the right knee two or three times per week, with 
each episode lasting two to four days.  He testified that 
every time he had back pain it radiated to the right lower 
extremity.  He added that he also had back muscle spasms at 
least two or three times per week.  He testified that the 
spasm may necessitate bed rest, with one past incident in 
which he was in bed for approximately two weeks.  He 
testified that he ceased his last prior employment in January 
1997 and began his current employment one day later.  He 
added that he had missed approximately two days from his 
current employment.  He testified that he currently worked as 
a purchasing agent, which involved a lot of running, 
coordinating the shipping area, and work on his feet, which 
he reported exacerbated his back and leg condition.  He 
testified that he wore a stretchy back support, but did not 
use crutches or a cane and did not use a TENS unit.  He 
testified that his place of employment made accommodations 
for his back and shoulder disorders, adding that he was 
careful of what he lifted, lifting a maximum of 20 or 30 
pounds.  He added that he even had difficulty picking up his 
children at home, noting that his youngest was 10 months old 
and weighed 24 pounds.  He reported that he also had sharp 
pains in his knees.  He added that his right knee gave way on 
one occasion, causing him to fall, and as a result he had to 
stay in bed for a day and a half.  He testified that he had 
to hold onto something to arise from a squat.  He added that 
he would have to strain to touch his toes, and this would 
result in low back pain and spasms.  He testified that 
currently he took Tylenol daily for pain, and he occasionally 
took Tylenol 3 with codeine when his condition became more 
painful.  He added that he no longer lifted weights with 
either arm, and he had difficulty playing with his children 
when he was in pain.  He testified that the last time he 
received any treatment for his claimed disorders was 
approximately four months ago at a VA facility, and that 
treatment was for his back and his shoulder.

Also at the hearing, he testified that he had pain in his 
right shoulder mostly during inclement weather.  He testified 
that he could only lift the shoulder above his head to 110 or 
115 degrees, and that he had swelling in the shoulder almost 
every day.  He added that he also had arthritis and 
arthralgia in the shoulder.  Since his right shoulder surgery 
he had one incident that he considered was a dislocation, in 
which his shoulder popped out.  He added that he used a 
heating pain and not ice for his shoulder. 

Regarding the right wrist, the veteran testified that he did 
not have difficulties all the time, but he did have popping 
and cracking in the wrist and he would have difficulty 
holding a half-gallon of milk.  He testified that he had 
sharp stabbing pain in his wrist and fingers, as well as pain 
and numbness in the fingers.  He testified that he also had 
swelling in the wrist down to the fingers. 

Regarding his cellulitis, the veteran testified that he 
currently had a scarred area below the knee that was 
approximately seven inches by three or four inches.  He added 
that the scar caused discomfort by chapping, splitting, 
peeling, bleeding, or scaling over every year during the 
winter months.  He testified that he used creams for the leg, 
and although the creams helped with the itching, they did not 
help with the bleeding, splitting, and scarred tissue.  He 
testified that the skin on his leg last split two or three 
months ago.  He added that he had not received treatment for 
his skin condition other than military treatment.  

II.  Increased Rating for Low Back Disorder

At a January 1996 VA examination the veteran was noted to 
have sustained a past back injury with subsequent 
intermittent pain in the right lumbosacral area going down 
into the posterior right leg to the knee.  Treatment included 
a muscle relaxer, analgesics, bed rest, and exercise.  A May 
1994 CT scan of the back revealed bulging discs but no 
ruptured discs.  The veteran reported that his current work 
as a purchasing agent required lifting up to 75 pounds, but 
that his back did not affect his job.  He reported that he 
tried to avoid lifting the 75 pounds without help, but he was 
able to do so on occasion when necessary.  He was able to 
function relatively normally despite the back pain.  On 
examination, there was only subjective tenderness in the 
right lumbosacral area, with flexion of the back to close to 
90 degrees.  

At a February 1996 VA orthopedic examination the veteran's 
history of back injury and subsequent ongoing pain was noted.  
He complained that the pain was on the right side with some 
instances of shooting pain downward to the right knee.  He 
denied any numbness or tingling.  He reported having had 
physical therapy for the condition and being assigned a 
limited activity profile.  On examination there was 
tenderness to the posterior superior portion of the iliac 
crest.  There was full range of motion on testing with 
minimal pain complaints.  Straight leg raising in seated 
position was negative.  Deep tendon reflexes of the lower 
extremities were within normal limits with no deficits 
appreciated.  X-rays of the lumbar spine showed very minimal 
degenerative disc changes.  

Upon most recent examination in January 1999, the veteran 
complained of ongoing low grade pain in his back which he 
rated at 2 on a severity scale from 1 to 10.  He reported 
that he only used Tylenol to control his symptoms because of 
gastrointestinal problems associated with use of non-
steroidal anti-inflammatory medications.  He reported 
episodic worsening of his low back pain, with a most recent 
incident in July 1998, when he was essentially restricted to 
bed rest for about nine days.  He reported that currently he 
was very careful to avoid heavy lifting or repetitive 
bending.  On examination the veteran demonstrated forward 
flexion to 85 degrees, backward extension to 15 degrees, and 
lateral flexion to 15 degrees.  Straight leg raising was to 
90 degrees bilaterally.  There was decreased lower extremity 
sustainable muscle strength on the right side as compared to 
the left, with 3 to 4 out of 5 strength on the right versus 5 
out of 5 on the left.  The examiner opined that there may be 
an element of motor nerve dysfunction, or more likely the 
decreased sustainable strength may be related to reduced 
effort due to increased pain on that side with stretching of 
the ligaments on exertion.  There was no tilting or deviation 
of the lower spine and there were no "perivertebral" muscle 
spasms.  X-rays of the lumbosacral spine were normal with no 
evidence of disc space narrowing, which the examiner 
considered to be consistent with mechanical low back pain or 
possibly a herniated disc.  The examiner concluded that the 
veteran's low back disorder, together with his right shoulder 
disorder, would prevent him from doing repetitive physical 
work.  

The veteran's low back disorder was assigned a 20 percent 
rating by the RO in an October 2001 rating decision on the 
basis of ratings applicable for lumbosacral strain.  This 
rating was assigned for the entire appeal period.

Lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in 
standing position, warrants a 20 percent evaluation.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of these with abnormal 
mobility on forced motion warrants a 40 percent evaluation.  
38 C.F.R. 4.71a, Diagnostic Code 5295 (2001).

In this case, while recent evaluations have shown that the 
veteran has some pain affecting functioning of the low back, 
including that affecting motion, this pain is relatively 
limited and does not preclude regular activities except 
during periods of exacerbation.  The veteran has not alleged, 
and the record does not show that the veteran suffers from 
periods of exacerbation of sufficient severity and frequency 
to significantly interfere with functioning.  The medical 
record does not show that the veteran suffers from listing of 
the whole spine, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of these with abnormal 
mobility on forced motion, so as to warrant assignment of a 
40 percent evaluation on the basis of lumbosacral strain 
under Diagnostic Code 5295.  

The Board notes that despite the veteran's testimony in July 
1997 that forward flexion to touch his toes would result in 
sharp low back pain and muscle spasms, the veteran 
demonstrated forward flexion to 85 degrees at the January 
1999 examination without any muscle spasm on that 
examination.  Significant functional limitations due to the 
low back, beyond what are considered in the assigned ratings, 
described by the veteran in his testimony were not 
demonstrated at either the February 1996 or the January 1999 
VA examinations.

The preponderance of the evidence is against assignment of 
this next higher evaluation based on lumbosacral strain. 
Diagnostic Code 5295.  This is still the case when 
considering pain on motion or loss of functional use due to 
resulting weakened movement, fatigability, and 
incoordination, none of which are indicated to be appreciably 
interfering with functioning in this case.  See DeLuca v. 
Brown.  

The Board also considers rating the veteran's low back 
disorder on the basis of limitation of lumbar motion of the 
low back under Diagnostic Code 5292, and on the basis of 
intervertebral disc syndrome under Diagnostic Code 5293.  
38 C.F.R. § 4.71a (2001).  

Under Diagnostic Code 5292, where there is moderate 
limitation of motion, a 20 percent rating is assigned.  Where 
there is severe limitation of motion, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  
Recent VA examinations in February 1996 and January 1999 have 
demonstrated nearly full range of motion of the low back, 
without more than moderate limitation of motion or more than 
moderate limitation of functioning due to pain or pain on 
use, or resulting weakened movement, fatigability, and 
incoordination.  Accordingly, the preponderance of the 
evidence is against assignment of the next higher, 40 percent 
rating, on the basis of limitation of motion of the lumbar 
spine under Diagnostic Code 5292. 

Under Diagnostic Code 5293, when lumbar intervertebral disc 
syndrome is present and is of moderate severity with 
recurring attacks, a 20 percent rating is warranted; where 
severe, with recurrent attacks and intermittent relief, a 40 
percent rating is warranted; and where pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief, a 60 
percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293. 

In this case, while the veteran has reported some occasional 
shooting pain into the right lower extremity down to the 
level of the knee, the VA examiners in February 1996 and 
January 1999 attributed this to the veteran's mechanical low 
back syndrome, without significant radicular symptoms or X-
ray indications of intervertebral disc syndrome with 
resulting debilitation.  Accordingly, even considering the 
effects of pain or pain on use, or resulting weakened 
movement, fatigability, and incoordination, the preponderance 
of the evidence is against the assignment of the next higher, 
40 percent rating for the veteran's low back disorder on the 
basis of intervertebral disc syndrome under Diagnostic Code 
5293.  

III.  Increased Rating for Post-Operative Right Shoulder 
Disorder

At a January 1996 VA general examination the veteran's 
history was noted of right shoulder injury in 1988 with a 
Mumford procedure in April 1989.  The veteran complained of 
pain in the shoulder area with cold and damp weather, with 
heat being the best treatment, though he also used an 
analgesic.  He reported being able to function normally at 
his job despite his shoulder condition, and this work 
required him to lift 75 pounds on occasion, which he was able 
to do.  On examination, there was very minimal subjective 
tenderness over the acromioclavicular joint, with a two-inch 
scar present over the area.  Range of motion was relatively 
normal.  

At a February 1996 VA orthopedic examination the veteran's 
history of right shoulder injury with acromioclavicular joint 
separation and Mumford procedure was noted.  The veteran 
complained of continued pain in the anterior aspect of the 
shoulder, stiffness, and a perceived weakness in the 
shoulder, though without swelling.  On examination, a well-
healed surgical scar over the acromioclavicular joint was 
noted.  Range of motion of shoulder was full, but with 
crepitus on motion.  Rotator cuff testing produced no 
appreciable weakness.  It was noted that there was some 
weakness from the surgery.

When seen at a military outpatient clinic in September 1996, 
the appellant complained of increased pain in the shoulder.  
His pertinent history was recorded.  There was some swelling, 
but there was a full range of motion without acute distress.  
It was the assessment that he had an impingement syndrome.  
Physical therapy was to be recommended, along with some 
medication.

Initially, as noted above, service connection was granted for 
the right shoulder pathology with a noncompensable rating 
assigned from March 1, 1995.  The veteran disagreed with this 
initial rating.  Based on the outpatient record, received on 
September 16, 1996, a 10 percent rating was assigned.

Upon recent VA examination in January 1999 the veteran 
complained of exacerbating pain in the right shoulder, 
particularly with cold, damp weather.  He also complained of 
an inability to lift weights above his head greater than 
approximately 10 pounds without much discomfort.  He 
controlled his symptoms with Tylenol.  On examination the 
right arm abducted to 150 degrees, compared to left arm 
abduction to 180 degrees, with the veteran three inches short 
of touching his hands above his head.  Maximal abduction was 
painful on the right.  Right shoulder external rotation was 
to 60 degrees, the same as for the left shoulder.  Internal 
rotation was to touching approximately L1 in the back using 
the right or left hand.  There was some crepitation or 
popping in the joint.  There was no tenderness to the right 
shoulder surgical scar, which was approximately one to two 
inches in length in the acromioclavicular region.  X-rays of 
the right shoulder showed old resection of the right lateral 
clavicular head, and also some element of shoulder 
dysfunction which probably included an element of arthritis 
in the region of the right acromioclavicular joint.  The 
examiner opined that there were elements of both arthritis 
and chronic tendonitis status post right distal clavicular 
surgery.  There was some limitation of functioning as noted 
in the physical findings, and intermittent exacerbating pain.  

The veteran's right shoulder disorder, status post resection 
of the distal right clavicle, has been appropriately rated 
under Diagnostic Code 5203.  The RO confirmed a 10 percent 
evaluation for the disorder in a Supplemental Statement of 
the Case issued in October 2001.  Under the Code, where there 
is impairment of the clavicle or scapula with dislocation, a 
20 percent rating is assigned.  Where there is loose 
movement, a 20 percent rating is also assigned.  Where there 
is impairment with no loose movement or there is malunion, a 
10 percent rating is assigned.  The disorder may also be 
rated on the basis of impairment of functioning of the 
affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2001).  In this case, while the January 1999 VA examiner 
noted that there was some impairment of motion of the 
shoulder as a result of the service-connected post-operative 
residuals, there was not dislocation of the right clavicle or 
loose movement so as to warrant assignment of a 20 percent 
rating.  Accordingly, the preponderance of the evidence 
indicates that a higher initial rating on the basis of 
Diagnostic Code 5203 is not warranted.  

The Board also considers the right shoulder disorder on the 
basis of limitation of motion of the right arm under 
Diagnostic Code 5201.  Under that Code, where there is 
limitation of motion of the arm to shoulder level for either 
the major or minor arm, a 20 percent rating is assigned.  In 
this case, however, examination in January 1999 demonstrated 
that the veteran was only approximately three inches short of 
placing his hands together above his head, and he was able to 
abduct his right arm to 150 degrees.  While the veteran 
alleged at his October 1996 hearing that he had right 
shoulder swelling every day, he also then testified that his 
right shoulder pain was mostly during inclement weather.  
While the January 1999 examiner concluded that the right 
shoulder and back, taken together, would prevent the veteran 
from doing physical repetitive work, the veteran by his own 
statement at his July 1997 hearing conceded that he had only 
missed two days of work from his present job which began in 
January 1997.  While the veteran reported at the January 1999 
examination that he could not lift more than approximately 10 
pounds above his head without discomfort, the Board does not 
consider the level of disability shown on recent examinations 
to equate to more than the 10 percent evaluation already 
assigned.  

In short, considering both ratings for impairment of the 
clavicle under Diagnostic Code 5203, and for limitation of 
motion of the right upper extremity under Diagnostic Code 
5201, and considering pain affecting functioning including 
pain on use, or resulting weakened movement, fatigability, 
and incoordination, the Board still finds that the 
preponderance of the evidence is against the assignment of 
the next higher, 20 percent evaluation under either of those 
rating codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 
(2001).  

As noted above, the 10 percent rating was assigned effective 
the date of the receipt of the outpatient record in September 
1996.  A noncompensable rating, therefore, was assigned from 
March 1, 1995.  Under the provisions of Fenderson, 
consideration of whether a staged initial rating is to be 
undertaken.  In this case, it is the conclusion of the Board 
that the 10 percent rating should be assigned from March 1, 
1995.  In the 1996 examination there were complaints of pain, 
some suggestion of weakness, and some crepitus on motion.  
These findings are sufficient to warrant a 10 percent rating 
from March 1, 1995.  Thus the appeal is allowed to this 
extent.  A rating in excess of 10 percent is not warranted 
for this period, based on the discussion above.

IV.  Increased (Compensable) Rating for Right Wrist Disorder

At a February 1996 VA orthopedic examination, a history was 
noted of difficulty with the right wrist beginning in 1975 
when he injured it while unloading a truck pallet, with a 
popping and sharp pain at the time.  He complained of 
intermittent popping and pain in the wrist since that time, 
with the pain tending to persist if he attempted to lift, 
push, or pull using the wrist, or when pulling the wrist back 
forcefully.  He also reported occasional tingling in the two 
ulnar fingers of the right hand.  On examination the wrist 
had full flexion, extension, radial and ulnar deviation, and 
pronation and supination.  There was increased mobility 
involving the distal radial ulnar articulation, and there was 
pain with this motion.  There was also a palpable clicking 
upon certain motions.  Grip strength was relatively within 
normal limits, and neurological examination in the right 
upper extremity was normal.

Upon VA examination in January 1999 the veteran complained of 
pain in the right wrist, especially with lifting or 
repetitive bending.  On examination of the right wrist, there 
was dorsiflexion to 60 degrees, plantar flexion to 50 
degrees, and medial and lateral rotation to approximately 30 
degrees, which were all the same as for the left wrist.  
There was very little tenderness on palpation of the ulnar 
surface of the right wrist.  There was some crepitation or 
popping in the joint.  The examiner opined that the veteran's 
right wrist disorder, which was not observed on X-ray, was 
probably best explained as tendinitis rather than arthritis.  
The examiner noted that the veteran's right wrist was the 
least of his orthopedic problems, and did not constitute any 
significant interference with job functioning.

The RO has appropriately rated the veteran's right wrist 
disorder, characterized as injury to the right ulnar condyle, 
under Diagnostic Code 5215.  Where an unlisted condition is 
encountered it may be rated under a closely related disease 
or injury, where closely related as to the functions 
affected, the anatomical location, and the symptomatology.  
38 C.F.R. § 4.20 (2001).  Under Diagnostic Code 5215, for 
limitation of motion of the wrist, where there is palmar 
flexion limited in line with the forearm or where there is 
dorsiflexion to less than 15 degrees, a 10 percent disability 
rating is assigned.  In this case, upon recent evaluations 
the veteran demonstrated full motion of the right wrist, 
despite the presence of some crepitation or popping in the 
joint as demonstrated upon January 1999 VA examination. 
Despite the veteran's testimony in July 1997 that he had 
sharp, stabbing pain in his wrist and fingers, and that he 
had pain and numbness in his fingers related to his right 
wrist disorder, the veteran did not present these complaints 
at his recent VA examinations in February 1996 and January 
1999, and the examiners did not note any such findings of 
significant difficulty with the right hand functioning 
related to his right wrist disorder.  To the contrary, 
despite the veteran's assertion at the January 1999 
examination that he had pain in the right wrist especially 
upon lifting or repetitive bending, the examiner specifically 
concluded that the wrist disorder caused no significant 
interference with job functioning.  

Accordingly, considering pain affecting functioning including 
pain on use, or resulting weakened movement, fatigability, 
and incoordination, the Board concludes that the veteran's 
right wrist disorder does not warrant a compensable 
evaluation under Diagnostic Code 5215 or other applicable 
code as there is no compensable limitation of motion.  

V.  Increased (Compensable) Rating for Cellulitis of the Left
Lower Extremity with Superficial Bilateral Varicosities

At a January 1996 VA examination it was noted that the 
veteran had a history of cellulitis of the left leg in 1985 
requiring intravenous antibiotics for approximately one week.  
The veteran complained that since that time he had 
intermittent dermatitis with inching and redness, which he 
self-treated.  The examiner assessed mild stasis dermatitis 
of the left leg requiring intermittent self-care.  

Service connection was granted by rating decision of May 
1996.  A noncompensable rating was assigned.  It was noted 
that the veteran had fallen while running in July 1985, and 
had sustained an abrasion of the left lower extremity.  Later 
in that month he had the onset of cellulitis.  The separation 
examination had been negative.  There were currently varicose 
veins in the area that were considered related to the 
cellulitis.  The rating was assigned under the Diagnostic 
Code for varicose veins.

Upon VA examination in January 1999, the examiner noted that 
the dermatitis or cellulitis of the left lower extremity had 
disappeared, and there were no currently visible varicose 
veins.  Historically it was noted that the only episode of 
cellulitis had been the one in service.  He did report, 
however that he has some dermatitis which would be pruritus 
and would itch.  There was also reportedly occasional 
bleeding.  As noted, on examination there were no findings of 
dermatitis, cellulitis, or visible varicose veins.

The veteran's appeal stems from the grant of service 
connection for cellulitis of the left lower extremity with 
bilateral varicose veins in May 1996.  The schedular criteria 
for evaluating varicose veins have been changed effective 
January 12, 1998.  These conditions are appropriately rated 
under the rating criteria for varicose veins, Diagnostic Code 
7120, particularly in light of the absence of objective 
evidence of ongoing residual cellulitis.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where the law and 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Consistent with the Court's decision and with a recent 
opinion of the General Counsel (VAOPGCPREC 3-2000) dated 
April 10, 2000, the veteran's varicose veins of each lower 
extremity may not be rated under the new criteria prior to 
January 12, 1998.  However, the disorder may be rated under 
the old criteria prior to and on and after January 12, 1998, 
if the old criteria would result in a higher rating.  

Under the provisions Diagnostic Code 7120 in effect prior to 
January 12, 1998, moderate bilateral varicose veins with 
varicosities of the superficial veins below the knees, with 
symptoms of pain or cramping on exertion, warrant a 10 
percent rating.  Moderately severe varicosities, involving 
the superficial veins above and below the knees, with 
varicosities of the long saphenous vein, ranging in size from 
1 to 2 centimeters in diameter, with symptoms of pain or 
cramping on exertion, with no involvement of deep 
circulation, warrant a 30 percent rating.  Severe 
varicosities, involving superficial veins above and below the 
knee with involvement of the long saphenous, ranging over 2 
centimeters in diameter, marked distortion and sacculation 
with edema and episodes of ulceration, with no involvement of 
the deep circulation, warrant a 50 percent rating.  
Pronounced varicosities, with findings of a severe condition 
with secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, warrant a 60 percent rating.  38 
C.F.R. § 4.104, Diagnostic Code 7120, in effect prior to 
January 12, 1998.

Under the criteria of Diagnostic Code 7120 in effect on and 
after January 12, 1998, a separate rating is assigned for 
varicose veins of each lower extremity.  A 10 percent rating 
is assigned for varicose veins in a single extremity if there 
is intermittent edema of the extremity or aching and fatigue 
in the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent rating is assigned for varicose veins 
in a single extremity if there is persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is assigned for varicose veins in a single 
extremity if there is persistent edema and stasis 
pigmentation or eczema with or without intermittent 
ulceration.  A 60 percent rating is assigned for varicose 
veins in a single extremity if there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is assigned for 
varicose veins in a single lower extremity if such results in 
massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7120, in effect on and 
after January 12, 1998.

Because cellulitis, varicose veins, and active dermatitis 
were not found on examinations in January 1996 and 1999, the 
Board finds that the preponderance of the evidence is against 
the assignment of a compensable rating for the claimed 
condition under either the older or new rating criteria for 
varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120.  
While the veteran testified that his left lower extremity 
cellulitis resulted in a seven by three or four inch area 
below the left knee that would chap, split, peel, bleed, or 
scale every winter, at the VA examination in both January 
1996 and January 1999 there were no residuals of the 
cellulitis found.  As such, a compensable rating is not in 
order for the entire period.

VI.  Preponderance of the Evidence and Benefit of Doubt

In summary, the preponderance of the evidence is against each 
of the veteran's claims of entitlement to higher initial 
evaluations for a low back disorder rated 20 percent 
disabling, a post-operative right shoulder disorder rated 10 
percent disabling, a right wrist disorder rated 
noncompensably disabling, and cellulitis of the left lower 
extremity with superficial bilateral varicosities, also rated 
noncompensably disabling.  Because the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Again, however, the evidence does support a 10 
percent rating, but no more, for a right shoulder disorder, 
from March 1, 1995.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a higher initial rating than the 20 percent 
assigned for a low back disorder is denied.  

Entitlement to a higher initial rating than the 10 percent 
assigned for a right shoulder disorder is denied.  

Entitlement to a compensable initial rating for a right wrist 
disorder is denied.  

Entitlement to a compensable initial rating for cellulitis of 
the left lower extremity with superficial bilateral 
varicosities is denied.

Entitlement to a 10 percent rating, but no more, for the 
right shoulder disorder from March 1, 1995, is granted, the 
appeal is allowed to this extent subject to the law and 
regulations governing the award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

